DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on November 13, 2019.  These drawings are accepted.

Response to Amendment
Applicant’s amendment to the claims, filed on January 19, 2021, is acknowledged. Amendment is entered.
	
Election/Restrictions
Applicant’s election without traverse of Species IX and Species A, including claims 1 - 5 and 7 - 21, in the reply filed on January 19, 2021 is acknowledged.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5, 7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of gate electrodes in a plurality of first rows and a plurality of first columns" at lines 3 and 4, emphasis added.  There is no indication from the remainder of claim 1 or its dependent claims 2 - 5, 7, and 21 that there would be "a plurality of second rows and a plurality of second columns" for the plurality of gate electrodes (or a different set), emphasis added. Therefore, it is unclear why "first" are required to further distinguish the plurality of rows and columns from another set of plurality of rows and columns of the plurality of gate electrodes when there are none found. Claims 2 - 5, 7, and 21 depend from claim 1 and do not remedy the issue of claim 1.

Allowable Subject Matter
Claims 1 - 5, 7, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In view of the instant patent application’s record of prosecution as a whole and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious an integrated circuit as structurally recited in claim 1 as a whole. Claims 2 - 5, 7, and 21 depend from allowable claim 1.
Claims 8 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious an integrated circuit as structurally recited in claims 8 and 15 as a whole per claim respectively. Claims 9 - 14 and 16 - 20 depend from allowable claims 8 or 15.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0110201 A1 and US 2017/0110202 A1 each show test device being processed simultaneously with memory array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818